          Case 4:19-cv-00191 Document 7 Filed on 02/20/19 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                               February 20, 2019
                                 IN THE UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

ROY STANDBERRY,                                   §
    Plaintiff,                                    §
                                                  §
v.                                                §     CIVIL ACTION NO. H-19-0191
                                                  §
CONN APPLIANCES, INC.,                            §
    Defendant.                                    §

                                               ORDER

           Pursuant to Plaintiff’s Notice of Voluntary Dismissal [Doc. # 6], it is hereby

           ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

           SIGNED at Houston, Texas, this 20th day of February, 2019.




                                                           NAN Y F. ATLAS
                                                  SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2019\0191DO.wpd   190220.1542
